          Case 1:21-cr-10258-ADB Document 41 Filed 09/07/21 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                )   Criminal No.     21-10258
 UNITED STATES OF AMERICA                       )
                                                )   Violations:
                v.                              )
                                                )   Count One: Conspiracy to Distribute, and to
 NICOLE BENTON,                                 )   Possess with Intent to Distribute 40 Grams or
                                                )   More of Fentanyl, Methamphetamine,
                                                )   Cocaine, Cocaine Base, and Other
                        Defendant               )   Controlled Substances
                                                )   (21 U.S.C. § 846)
                                                )
                                                )   Count Two: Possession of a Firearm in
                                                )   Furtherance of a Drug Trafficking Crime
                                                )   (18 U.S.C. § 924(c)(1))
                                                )
                                                )   Drug Forfeiture Allegation:
                                                )   (21 U.S.C. § 853)
                                                )
                                                )   Firearm Forfeiture Allegation:
                                                )   (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c)


                                         INFORMATION

                                       COUNT ONE
              Conspiracy to Distribute, and to Possess with Intent to Distribute
     40 Grams or More of Fentanyl, Methamphetamine, Cocaine, Cocaine Base, and Other
                                   Controlled Substances
                                     (21 U.S.C. § 846)

The United States Attorney charges:

       Between on or about January 1, 2020 and June 30, 2021, in Boston, Lynn, Malden,

Revere, Salem, and Saugus, in the District of Massachusetts, the District of New Hampshire, and

elsewhere, the defendant,

                                       NICOLE BENTON,

conspired with other persons known and unknown to the United States Attorney, to knowingly and

intentionally distribute, and possess with intent to distribute a mixture and substance containing a
          Case 1:21-cr-10258-ADB Document 41 Filed 09/07/21 Page 2 of 6



detectable amount of N-phenyl-N- [ 1- ( 2-phenylethyl ) -4-piperidinyl ] propenamide, also known

as fentanyl, a Schedule II controlled substance, a mixture and substance containing a detectable

amount of cocaine base, a Schedule II controlled substance, a mixture and substance containing a

detectable amount of cocaine, a Schedule II controlled substance, a mixture and substance

containing a detectable amount of methamphetamine, its salts, isomers, and salts of isomers, a

Schedule II controlled substance, and other controlled substances, in violation of Title 21, United

States Code, Section 841(a)(1).

       It is further alleged that the offense charged in Count One involved 40 grams or more of a

mixture and substance containing a detectable amount of N-phenyl-N- [ 1- ( 2-phenylethyl ) -4-

piperidinyl ] propenamide, also known as fentanyl, a Schedule II controlled substance.

Accordingly, Title 21, United States Code, Section 841(b)(1)(B)(vi), is applicable to this Count.

       It is further alleged that, with respect to Count One, 40 grams or more of a mixture and

substance containing a detectable amount of N-phenyl-N- [ 1- ( 2-phenylethyl ) -4-piperidinyl ]

propenamide, also known as fentanyl, a Schedule II controlled substance, were reasonably

foreseeable by, and are attributable to, NICOLE BENTON. Accordingly, Title 21, United States

Code, Section 841(b)(1)(B)(vi) is applicable to defendant NICOLE BENTON.

       All in violation of Title 21, United States Code, Section 846.




                                                2
          Case 1:21-cr-10258-ADB Document 41 Filed 09/07/21 Page 3 of 6



                                         COUNT TWO
               Possession of a Firearm in Furtherance of a Drug Trafficking Crime
                                   (18 U.S.C. § 924(c)(1)(A)(i))

The United States Attorney further charges:

       On or about June 30, 2021, in Saugus, in the District of Massachusetts, and elsewhere, the

defendant,

                                       NICOLE BENTON,

did knowingly possess a firearm, to wit: a Ruger .380 Auto, bearing serial number 371395576, in

furtherance of a drug trafficking crime for which she may be prosecuted in a court of the United

States, to wit: conspiracy to distribute and possess with intent to distribute 40 grams or more of

fentanyl, a Schedule II controlled substance, and other controlled substances, in violation of Title

21, United States Code, Section 846, as set forth in Count One of this Information.

       All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).




                                                 3
          Case 1:21-cr-10258-ADB Document 41 Filed 09/07/21 Page 4 of 6



                              DRUG FORFEITURE ALLEGATION
                                     (21 U.S.C. § 853)
The United States Attorney further alleges:

        1.     Upon conviction of the offense in violation of Title 21, United States Code, Section

846, set forth in Count One, the defendant,

                                        NICOLE BENTON,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of

such offense; and any property used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of, such offense. The property to be forfeited includes, but is not

limited to, the following:

               a. Miscellaneous Jewelry seized from Defendant on June 30, 2021, including a
                  necklace with chain, and a Rolex Watch DJ41, serial number 2603970; and

               b. $6,000 in United States currency seized from Defendant on June 30, 2021.

        2.     If any of the property described in Paragraph 1, above, as being forfeitable pursuant

to Title 21, United States Code, Section 853, as a result of any act or omission of the defendant

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of the defendant up to the value of the property described in

Paragraph 1 above.

       All pursuant to Title 21, United States Code, Section 853.

                                                  4
          Case 1:21-cr-10258-ADB Document 41 Filed 09/07/21 Page 5 of 6



                           FIREARM FORFEITURE ALLEGATION

                         (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

The United States Attorney further alleges:

        1.     Upon conviction of the offense in violation of Title 18, United States Code,

Sections 924(c), set forth in Count Two, the defendant,

                                       NICOLE BENTON

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1), and

Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or used in

any knowing commission of the offense. The property to be forfeited includes, but is not limited

to, the following:

               a. Ruger .380 Auto firearm, bearing serial number 371395576; and

               b. 8 rounds of ammunition.

        2.     If any of the property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 1 above.



                                                 5
         Case 1:21-cr-10258-ADB Document 41 Filed 09/07/21 Page 6 of 6



       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States Code,

Section 2461.


                                                     NATHANIEL R. MENDELL
                                                     Acting United States Attorney


                                             By:
                                                     PHILIP A. MALLARD
                                                     SARAH B. HOEFLE
                                                     Assistant United States Attorneys

Date: SEPTEMBER 7, 2021




                                                6
